Citation Nr: 1726054	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period from October 29, 2007 to October 5, 2014. 

2.  Entitlement to an evaluation in excess of 70 percent for the Veteran's PTSD for the period on and after October 6, 2014.

3.  Entitlement to service connection for bladder disorder to include cancer claimed as the result of herbicide exposure.

4.  Entitlement to service connection for skin lesions (face and back) melanoma/carcinoma claimed as a result of herbicide exposure.

5.  Entitlement to service connection for a recurrent lung disorder to include spots on lungs claimed as the result of herbicide exposure. 

6.  Entitlement to total disability rating due to unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal. He had active service from September 1965 to September 1967.  The Veteran served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) which established service connection for PTSD assigned a 30 percent evaluation for that disability; effectuated the award as of October 29, 2007; and denied service connection for hypertension, bladder cancer, a skin disorder to include lesions of the face and the back, melanoma, and carcinoma, and a lung disorder to include spots on the lungs.  

The Board has reframed an issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered within the scope of the filed claim).  In a June 2010 RO decision the RO increased the initial evaluation for the Veteran's PTSD from 30 to 50 percent. In March 2013, the Board determined that the issue of a TDIU had been raised and remanded that issue and the remaining issues on appeal to the RO for action.

In March 2015, the RO increased the evaluation for the Veteran's PTSD from 50 to 70 percent and effectuated the award as of October 6, 2014.  

The issues of service connection for bladder disorder to include cancer, a skin disorder, a lung disorder and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ). The VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  The Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for the period from October 29, 2007 to October 5, 2014.

2.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown from October 6, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent have not been met for any portion of the period from October 29, 2007 to October 5, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a disability rating in excess of 70 percent from October 6, 2014 for PTSD have not been met. 38 U.S.C.A. §1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See November 2007 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's private treatment, VA treatment, and SSA records.  The Veteran also submitted statements in support of his appeal.  VA PTSD examinations were conducted in June 2008, and October 2014.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria. The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Rating for PTSD

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated as 50 percent disabling for the period prior to October 6, 2014 under the General Rating Formula for Mental Disorders.  That rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.125, Diagnostic Code 9411.

The Veteran's PTSD has also been evaluated at the next higher disability rating of 70 percent for the period from October 6, 2014.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual History

A June 2008 VA examination the Veteran expressed that he continued to struggle with depression.  The examiner confirmed that the Veteran's mood was anxious and mildly depressed.  The examiner wrote that the Veteran appeared tense and uncomfortable, his speech was unremarkable, and he was able to maintain personal hygiene and other basic activities of daily living.  The Veteran reported having trouble sleeping getting only five hours of sleep on a "good night."  The Veteran reported having homicidal thoughts but not suicidal thoughts and he denied having delusions or hallucinations.  The Veteran indicated that he had panic attacks, but the last attack was several months prior to the exam.  The examiner noted that the Veteran's PTSD symptoms were chronic and moderate in severity. The examiner wrote that the Veteran "display[ed] reduced functioning ability due to anxiety and also due to intrusive symptoms of PTSD.  He is always wary and alert for things to happen and has difficulty focusing due to this that reduces his productivity and reliability to a moderate degree."  The Veteran reported having a poor relationship with his wife of over 25 years; he indicated that they lived together but had not spoken in 6 months.  He stated that he had a fairly good relationship with his children.  The Veteran also noted that he has friends who come by the house occasionally and he enjoyed "getting out to flea markets and stuff."  He was assigned a GAF score of 55. 

In an August 2009 private exam, the Veteran reported feeling depressed and anxious.  The psychologist reported that the Veteran experienced, recurrent, intrusive and distressing recollections and dreams; persistent avoidance of stimuli, feelings of detachment or estrangement, restricted range or affect, difficulty sleeping, irritability, hypervigilance, difficulty concentrating and markedly diminished interest.  The psychologist noted that the Veteran was able to accomplish most daily responsibilities including household chores preparing meals, and grocery shopping.  The Veteran recounted having hallucinations, stating that he hears people talking which is worse when he's alone.  He denied active homicidal or suicidal thoughts.  The psychologist determined that the Veteran was not totally and permanently disabled from his service connected disabilities and his disabilities did not prevent him from competitive work with a regular pace and persistence on a regular 40 hours per week basis.  The psychologist opined that "the client's functioning in all domains appeared significantly deteriorated as a result of his psychological condition.  In fact it is my opinion that his emotionality is such at this time that he may not be able to adequately perform in a vocational environment... If the client follows suggested mental health treatment his psychological condition should stabilize.  This should, in turn improve his overall daily functional capacity and may allow him to satisfactorily complete necessary job duties."  The psychologist assigned a GAF score of 35-40.

In a May 2010 VA examination, the Veteran conveyed feeling depressed; and reported that he sometimes engages in inappropriate behavior (engaging in several verbal altercations with strangers).  The examiner determined that the Veteran was able to maintain personal hygiene and other basic activities of daily living.  The Veteran denied hallucinations, panic attacks, homicidal and suicidal thoughts.  He maintained that his relationship with his current wife was poor, stating "We don't get in arguments anymore because we just don't talk.  She leaves me notes. We don't do anything together."  He noted that he had regular telephone contact with his children and feels close to them.  The Veteran also reported that he has "maybe about a dozen" close friends and he visits them once per month.  The Veteran reported that he has lost interest activities due to elevated anxiety and irritability. However he still enjoyed going to the flea market and seeing his friends there.  He reported that he goes to several military memorabilia shows per year.  The examiner noted that the Veteran's PTSD symptoms were moderate in severity and in functional impairment.  The examiner opined that "there is no evidence of total occupational impairment and it is not assessed that this veteran is unemployable due solely to the symptoms of PTSD."  He was assigned a GAF score of 61.

In a September 2010 mental health telephone note, the Veteran requested to be scheduled with a mental health professional due to his PTSD.  The licensed clinical social worker [LCSW] noted that the Veteran had never received any treatment for his PTSD.

In an October 2010 mental health telephone note, the Veteran stated that his PTSD symptoms had increased since losing his job a few months prior.  He reported that he had not been treated for his PTSD.  The LCSW noted that the Veteran was pleasant, spontaneous, and that the Veteran was not currently in crisis.  

In an October 2010 mental health note, the Veteran reported that since he stopped working his irritability has increased substantially.  The Veteran mood was irritable and was verbose at times and required some redirection.  The LCSW noted there was no evidence of psychosis or other cognitive abnormalities.  The Veteran acknowledged that he drank a couple of times a week (3-4 shots of whiskey) in order to relax so that he can fall asleep.  The LCSW noted that the Veteran's irritability had progressed to the point where Veteran and his wife live in separate bedrooms and the wife refused to speak to Veteran and communicates by writing notes.  The Veteran stated "that she (his wife) thinks I'm crazy."  He was assigned a GAF score of 55.

In a November 2010 mental health telephone note, the Veteran felt that his symptoms had not worsened; but admitted that he had been isolated.  He stated that he did not want to leave his house because of his problems with road rage.  He described going to a Veteran's Day parade and enjoying it; and reported looking forward to spending Thanksgiving with his children.

A November 2010 psychological evaluation revealed that the Veteran displayed symptoms of depression, disturbed sleep patterns, homicidal ideations, concentration and attention problems and loss of interest in social activities.  The Veteran denied having any good days in the last several months were his depression has not been a significant problem in this daily life.  The examiner noted that the Veteran was able to maintain personal hygiene and other basic activities of daily living.  The psychologist opined that the Veteran's "condition while chronic and severe could improve with proper mental health care and treatment with an experienced therapist and psychotropic intervention by a psychiatrist it is likely that this would have a positive impact on his symptoms and mood."  The examiner noted that the Veteran's attention and concentration were below average but he had no problems following directions, and he worked at a slow pace.  He was assigned a GAF score of 45-50.

In a December 2010 mental health note the Veteran reported he still struggled with road rage, especially with traffic.  He acknowledged that there isn't much traffic where he lives but countered that there were "lots of stupid drivers."  The LCSW reported that the Veteran's judgment and insight were fair and he showed no overt psychosis.  His affect was broad, and his mood was dysphoric.  The LCSW noted that the Veteran required no more than the usual frequent re-direction.  The Veteran noted that he continued to isolate himself and only spent time with his family.  He was assigned a GAF of 60.

Throughout December 2010 the Veteran attended several group therapy sessions.  During those sessions the Veteran spoke about his irritability and his continued road rage but noted that he had not engaged in any risky behavior.  He recognized that driving and crowded stores can have multiple triggers.  Throughout these sessions he denied any suicidal or homicidal ideations. 

In January 2011 the Veteran attended several group therapy sessions for his PTSD.  During those sessions the Veteran stated that "sometimes there is no other way except to beat the hell out of them and give them what they deserve."  He was somewhat resistant to the idea of managing anger in a way that didn't result in violence.  He stated he doesn't believe that all anger issues can be dealt with non-violently.  The clinical social worker recommended that the Veteran attend an anger management group. 

In a February 2011 mental health note, the Veteran expressed anger and irritability at "stupid people."  He described stupid people as those who drive, pull out in front of you, and turn at next corner.  He stated that he used to carry an object with him to beat people but he has taken it out of his car.  He also reported drinking nightly to fall asleep.  The social worker noted that the Veteran's affect was anxious, and his mood was irritable.  He denied any homicidal or suicidal thoughts.  He was assigned a GAF score of 60.

In a March 2011 mental health initial evaluation note, the Veteran expressed that his chief complaints were road rage and anxiety (i.e. crowds).  The LCSW noted that his affect was broad, and his mood was irritable.  He denied any homicidal or suicidal thoughts.  The Veteran appeared to be casually dressed, and cooperative.  He was assigned a GAF score of 60.

In an April 2011 treatment plan the Veteran expressed that his symptoms included depression, insomnia, recurrent nightmares, avoidance of situations, and persistent anger and aggression.  He relayed several instances where he became angry and he became noticeably more irritable while discussing them.  He was assigned a GAF score of 60.

In a May 2011 initial mental health assessment the Veteran appeared disheveled, but appropriately dressed for the weather.  His thought process was somewhat circumstantial, though he was easily re-directed.  His speech was spontaneous and normal with regard to volume and clarity; and his insight and judgment were within normal limits.  There was no evidence of responding to internal stimuli, and there were no overt delusions in the Veteran's expressed thoughts.  The Veteran denied suicidal/homicidal ideation, plan, or intent. He reported auditory hallucinations, and described hearing several male voices, though he indicated that he cannot determine who they are or what they are saying. "They sound like they are having a conversation - it's English - but it's not muffled, I just never could figure out what they were saying."  The Veteran reported onset 30 to 35 years ago and noted that the voices occur monthly or less frequently, and described that the voices as "talk to each other," rather than criticizing him, speaking directly to him, or commanding him to perform particular actions.  He also reported that he had been asked to leave Wal-Mart, Kroger, and the Dollar General Store due to yelling and aggressive behavior.  He noted that he used to have a club in his car to "beat people with."  When he was asked about his general response to anger eliciting situations he stated "I don't do anything, I just go on...I voice my opinion."  He noted that he yelled, cursed and threatened people in grocery store lines.  He was assigned a GAF of 55. 

In June 2011, the Veteran attended mental health group therapies.  He participated in the group discussions and was assigned a GAF score of 52.  

In a June 2011 meeting with a VA LCSW, the Veteran described a worsening of depression and appeared to be much dirtier than usual.  He acknowledged that he continued to hear voices but not constantly.  He described the voices as mostly male, they sometimes argue or make comments about his actions.  He was assigned a GAF of 53. 

Later in June 2011 during an individual mental health appointment, the Veteran complained of anger problems, road rage, and getting edgy easily.  He reported that he "cannot tolerate crowds, he was asked to leave from supermarkets, as he said "I can't stand waiting in the lines people paying with credit cards, they take time, sometimes cards don't work, they try to use another card, I don't get it, it is simple to pay with cash."  He reported poor sleep pattern, nightmares and hypervigilance.  He denied having any delusions, paranoia, suicidal or homicidal ideations or visual hallucinations; and acknowledged "hearing voices from time to time...I don't know what they talk about, the content, sometimes they try to tell me something but I don't understand clearly."  He was assigned a GAF score of 48. 

In a July 2011 mental health note, the Veteran's mood was depressed and irritable.  The LCSW noted that he compulsively rubbed his hands and arms throughout the session.  He continued to hear voices.  He noted that his marital situation remained unchanged.  He was assigned a GAF of 55.

In a later July 2011mental health note, the LCSW noted that the Veteran's affect was broad, he showed no overt psychosis, and his judgment and insight were fair.  The Veteran reported feeling anxious but also reported that he was doing "fairly well" and was enjoying his anger management group.  He spoke proudly of his children and noted that his marital discord continued but he had no desire to improve it.  He was assigned a GAF score of 57.

In an August 2011 mental health note, the LCSW observed that the Veteran did not exhibit any indicators of psychosis but his speech was copious, his affect restricted, and his insight and judgement were questionable.  the Veteran reported sleeping fairly well.  He continued to have very discordant marriage and reported that he was not willing to divorce his wife for financial reasons.  He was assigned a GAF of 57.

In an October 2011 mental health note, the Veteran stated that he had been isolated as his irritability is triggered by bad drivers.  He relayed an incident that happened in August 2011 where another driver's actions enraged him and he followed the driver around because he was going to hurt him.  Veteran states he had removed all weapons from his vehicle to prevent himself from ever using them.  The Veteran did not have any contact with the driver and he reported that he pulled over into a parking lot "to cool down."  He denied any increased drinking or psychotic symptoms.  He reported that he did continue to hear voices and described them as a low conversation between people and he cannot make out what they are saying.  The voices are more obvious to him when the house is quiet.  He stated that he feels he can tolerate the voices.  He was making plans to visit a friend in Philadelphia.  He was assigned a GAF of 52. 

In a November 2011 mental health note, the Veteran stated he is worried that he will become angry and act inappropriately if he meets someone that upsets him.  The LCSW noted that the Veteran remained depressed anxious and irritable. The Veteran also stated that his auditory hallucinations were minimal.  His affect was broad, his insight poor, he reported avoiding people and not sleeping.  His appearance was casual. The Veteran stated that he and his son are getting along well, that he is helping around the house.  He reported that his marital relationship remains unchanged.  He was assigned a GAF of 55. 

In a December 2011 mental health note, the Veteran reported avoiding public places as "stupid people set me off."  The LCSW noted that the Veteran was open and spontaneous during the session and he required some redirection but calmed down.  His mood was irritable and denied any psychotic symptoms for the past month.  He has been speaking regularly with his children and was looking forward to spending Christmas with them.  He was assigned a GAF score of 57. 

In a January 2012 group therapy note, the Veteran worked on his anxiety and acknowledged that aggression was not the answer.  He was assigned a GAF score of 55. 

In a January 2012 mental health note, the Veteran reported an increase in his depression, anxiety and irritability because of the Christmas holiday and his son being hospitalized.  The Veteran acknowledged that he was not "doing well" and was not sleeping.  The LCSW noted that the Veteran's hygiene was lacking more than usual, and his speech was pressured and difficult to direct.  The Veteran reported no change in his marriage and expressed a belief that if he went to work he would be occupied and he would feel better.  He expressed concern about having to interact with people.  He was assigned a GAF of 50. 

In a February 2012 mental health note, the Veteran stated that his irritability had increased.  He reported that he had been hired as a trucker but his stomach issues prevented him from showing up to work on the first day.  The LCSW noted no overt cognitive issues of concern; and the Veteran's insight and judgment were intact.  The Veteran denied any suicidal or homicidal ideations.  He was assigned a GAF score of 50.

In a February 2012 mental health group counseling note, the Veteran described his relationship with his spouse as angry and volatile; he noted the effects of the volatility on their son.  He noted his desire to return to work because he felt he needed to be separated from his spouse during the day.  He mentioned that he was seeking a truck driving job because he feels confident he can do the job and recalled how much he enjoyed trucking.  He was assigned a GAF of 52. 

In May 2012 the Veteran submitted a sworn statement in support of his claim the Veteran wrote "I can be easy going and friendly as long as people are not acting stupid that's what I can't stand is idiots.  I had a confrontation last fall with a guy at Kroger's and I know if I had a gun I would have killed him, and what scares me is I know I get out of control enough to hurt someone."  He reported following other drivers 4 or 5 times because they got on his nerves.  He wrote that he had been banned from Wal-Mart, Kroger and the Dollar General Store but did not explain the circumstances.  The Veteran also wrote that he had trouble with co-workers and had once gotten into a physical altercation.  He also wrote he was bad with authority such as supervisors but did not explain.  The Veteran noted "I know I can't work anymore, I don't trust myself anymore."

In a May 2012 private examination, the examiner opined that the Veteran's functioning in all domains appeared significantly deteriorated as a result of his psychological condition.  In fact, it is my opinion that his emotionality is such at this time that he may not be able to adequately perform in a vocational environment...If the client follows suggested mental health treatment, his psychological condition should stabilize.  This should, in turn, improve his overall daily functional capacity and may allow him to satisfactorily complete necessary job duties. He was assigned a GAF score of 35-40. 

In a June 2013 private treatment record from Cabin Creek Health Systems the Veteran was referred by his primary care physician, Dr. W. because of the Veteran's "recent decline in functioning and increase in aggression and PTSD symptoms."  During the session with the private psychologist (Dr. E.N.) the Veteran reported a history of PTSD and aggression that he believes began during his time in the military.  He stated, "you are raised a certain way by your parents, and then the military gets you, and changes all that.  They reprogram you to kill."  Dr. E.N. reported that although the Veteran did not disclose his experiences with trauma, he demonstrated hyper arousal, anxiety and irritability, appeared to temporarily (several seconds) respond to stimuli (off to his side) that "I couldn't see or hear", was extremely easy to startle, and expressed frequent anger and low tolerance for frustration and irritability."  The Veteran reported that over the past several years, his life has undergone negative changes including his retirement, his separation from his wife (she moved out and away), his son moving in with him, and his numerous health problems.  Dr. E.N. opined that issues have contributed to additional stress and anxiety and the Veteran shared that he had begun to remain more at home to avoid conflicts with others.  The Veteran also reported that his son removed all weapons from the household and car to decrease risk of the Veteran harming him-self or others (although there was no mention of threats).  Dr. E.N. noted that the Veteran did not endorse suicidal or homicidal ideation, he admitted that he has difficulty controlling his temper and being unsure if he would or wouldn't harm someone if his "buttons are pushed."  Dr. E.N. also noted that the Veteran was aware of his triggers and had learned to remove himself from situations that may lead to conflict.  The Veteran was assigned a GAF score of 58. 

During October 2013 the Veteran was seen several times for mental health treatment.  The Veteran indicated that he has been spending time organizing his patches and enjoying company with his new dog.  He reported anger associated with driving and interacting with employees of various establishments.  The Veteran continued to report interpersonal difficulties with the public and rigidity for how tasks should be performed and people should behave.  The social worker opined that this behavior was likely driven by the Veteran's obsessive-compulsive drive.  The Veteran denied any suicidal or homicidal ideations and the Veteran's insight and judgment were intact. He was assigned a GAF of 48.

In a November 2013 mental health note the LCSW noted that the Veteran displayed no overt cognitive issues; or suicidal/homicidal ideations.  The Veteran's insight and judgment was intact and he continued to report problems with irritability.  The Veteran reported that he had been enjoying time with his dogs and described feeling a sense of purpose in caring for them.  He described taking a trip devoted to military patches which improved his mood.  He was assigned a GAF score of 48.

In a December 2013 mental health note, the Veteran continued to report problems with irritability although the LCSW noted that improvement.  He also reported poor sleep.  The LCSW noted no overt cognitive issues; no suicidal or homicidal ideations and the Veteran's insight and judgment were intact.  The Veteran spent session time sharing his experiences with his adult children and dog, which he admitted had been helpful for his mood.  

In a January 2014 mental health note, the Veteran reported feeling frustrated because of a lack of meaningful activity.  The LCSW noted that the Veteran's mood was dysphoric, and his speech was less copious.  The Veteran denied suicidal or homicidal ideations; and his insight and judgement were intact. 

In a July 2014 mental health note, the Veteran noted an increase in anger which he contributed this to his isolation.  He stated "I'm not doing too good.  I just stay at home and try to avoid people."  He reported that he had not been taking is medication and cited incidents where he had anger issues in public but did not go into detail.  The LCSW noted that the Veteran was open and spontaneous during the session and his mood was irritable.  The Veteran denied suicidal or homicidal ideations; and his insight and judgement were intact.

In August 2014 mental health notes, the Veteran reported "feeling alright I guess."  He was assessed for paranoid ideation, and he did not appear to exhibit delusions.  The psychiatrist noted that the Veteran's speech was normal in tone, volume, rate and rhythm, and he maintained good eye contact.  The Veteran's thoughts were logical, and goal directed, and he denied suicidal or homicidal ideations; and his insight and judgement were intact.  The Veteran reported hearing several male voices, though he indicated that he could not determine who they are or what they are saying.  "They sound like they are having a conversation - it's English - but it's not muffled, I just never could figure out what they were saying."  The Veteran reported onset 30 - 35 years ago, and he noted that the voices occur monthly or less frequently, and reported that they "talk to each other", rather than criticizing of him, speaking directly to him, or commanding him to perform particular actions.  He further reported that the voice volume is normal, conversational volume, rather than whispers or shouts.  He identified the voices as "coming from outside of windows" rather than attributing them to internal origins.  The Veteran described voices as increasing in frequency when he is alone, when the environment is quiet, and at night.  He denied experiencing the voices as particularly distressing, but did note that they are "annoying and spooky."  The Veteran denied any particular beliefs about the origin of voices and did not appear to exhibit delusional beliefs.  He indicated the voices are present regardless of substance use or sobriety.  

In September 2014 mental health notes, the Veteran processed his current stressors including his son's hospitalization.  The Veteran's speech was unremarkable, and he maintained good eye contact.  Throughout the session the Veteran denied suicidal or homicidal ideations; and his insight and judgement were intact.  His mood was slightly irritable but improved.

Analysis from October 29, 2007 to October 6, 2014 

The Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity.  The Board finds a 50 percent rating for PTSD is appropriate for the appeal period prior to October 6, 2014, and a higher rating is not warranted.

Mood, Hygiene, Homicidal Intent, Hallucinations 

The Veteran has consistently reported feeling depressed and anxious.  He also exhibited symptoms of ongoing sleep difficulties, intrusive thoughts, avoidance, and hypervigilance.  In November 2010 the Veteran denied having any good days in the last several months were his depression has not been a significant problem in this daily life.  

The Veteran often expressed that he struggled with irritability occasionally in the form of 'road rage.'  In January 2011 the Veteran attended several group therapy sessions which he reported that "sometimes there is no other way except to beat the hell out of them and give them what they deserve."  The LCSW noted he was somewhat resistant to the idea of managing anger in a way that didn't result in violence.  He stated he doesn't believe that all anger issues can be dealt with non-violently.  In August 2011, the Veteran described how another driver's actions enraged him and he followed the driver around...because he was going to hurt him..  The Veteran did not have any contact with the driver and he reported that he pulled over into a parking lot "to cool down."  In a November 2011, the Veteran stated he is worried that he will become angry and act inappropriately if he meets someone that upsets him.  From the beginning of the appeal period until October 6, 2014 the record documents that the Veteran struggled with irritability.  He has noted that he argued with others or felt annoyed by their actions but, there is no evidence of the Veteran being a danger to him-self or others.  He never acted on his thoughts (aside from briefly following another driver) and is aware of things that trigger his anger.  

Throughout the period in question, the Veteran was able to accomplish most daily responsibilities including household chores preparing meals, and grocery shopping.  His grooming and hygiene have regularly been adequate, with no reports of not showering, bathing or performing tasks consistent with maintaining minimal personal hygiene.  There was a lapse in hygiene in January to February 2012 when the LCSW noted that the Veteran was dirty, but the Veteran admitted to struggling with anxiety from his son being hospitalized.

Throughout the period in question the Veteran showed no impaired thought processes, his judgement and thinking were adequate and often logical and his speech and memory were normal.  The one exception was in August 2011 when the LCSW observed that the Veteran's insight and judgement were questionable.

With regard to suicidal ideation or intent, the Veteran's appellate brief, the Veteran's representative mentions a suicide attempt in 1968.  Since that time the Veteran has consistently denied suicidal intent or ideations.

The Veteran noted as early as June 2008 that he had homicidal thoughts in the past.  In November 2010 a VA psychologist reported that the Veteran displayed symptoms of homicidal ideations.  Later in a June 2013 private assessment the Veteran denied homicidal ideations, but admitted that he has difficulty controlling his temper and being unsure if he would harm someone if his "buttons are pushed."  The Board notes that the Veteran as routinely denied homicidal thoughts and ideations for the remainder of the period on appeal.  Furthermore, there is no evidence of active planning or intent to harm others. 

The Veteran had one mention of hallucinations in August 2009 but he denied having any more hallucinations until May 2011.  During a May 2011 mental health assessment the Veteran related that he heard voices and noted that the voices occur monthly or less frequently.  In June 2011 he again indicated, that the voices are not constant.  In an October 2011 mental health note he felt he could tolerate the voices.  In November 2011 the Veteran also stated that his auditory hallucinations were minimal.  There are no mention of hallucinations until June 2013 where the private psychiatrist noted that the Veteran appeared to temporarily (several seconds) respond to stimuli (off to his side) that "I couldn't see or hear."  Once again the record is silent on hallucinations until August 2014 where the Veteran described voices as increasing in frequency when he is alone; however he denied experiencing the voices as particularly distressing.  Therefore, although the Veteran has experienced auditory hallucinations he has consistently noted that they are rare.  He also reported that that he could tolerate the voices and did not find them distressing.

Panic Attacks

In a June 2008 exam, the Veteran reported having panic attacks, but noted that the last time was several months prior to the exam.  Throughout the remainder of the appeal period the Veteran denied having any panic attacks.

Occupational Impairment

Throughout the appeal period prior to October 2014 the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  

In June 2008 the examiner determined that the Veteran's PTSD symptoms were chronic and moderate in severity; noting that the Veteran "display[ed] reduced functioning ability due to anxiety and also due to intrusive symptoms of PTSD.  He is always wary and alert for things to happen and has difficulty focusing due to this that reduces his productivity and reliability to a moderate degree."  

In an August 2009 assessment the psychologist also noted that the Veteran was not totally and permanently disabled from his service connected disabilities and his disabilities did not prevent him from competitive work with a regular pace and persistence on a regular 40 hours per week basis.  The psychologist opined that "the client's functioning in all domains appeared significantly deteriorated as a result of his psychological condition.  In fact it is my opinion that his emotionality is such at this time that he may not be able to adequately perform in a vocational environment... If the client follows suggested mental health treatment his psychological condition should stabilize.  This should, in turn improve his overall daily functional capacity and may allow him to satisfactorily complete necessary job duties."  

In November 2010 the VA psychologist opined that the Veteran's "condition while chronic and severe could improve with proper mental health care and treatment with an experienced therapist and psychotropic intervention by a psychiatrist it is likely that this would have a positive impact on his symptoms and mood." The examiner noted that the Veteran's attention and concentration were below average but he had no problems following directions, and he worked at a slow pace.

In January 2012 the Veteran hoped to return to work and expressed a belief that working would help his PTSD symptoms and his marriage.  In a February 2012, the Veteran was hired as a trucker but his stomach issues prevented him from showing up to work on the first day.  

Throughout the appeal period the Veteran's occupational impairment was assessed as reduced reliability and productivity.  However, he was able to secure new employment in 2012 and was unable to maintain employment not due to his PTSD symptoms but to his other health problems.


Social Relationships

The Veteran has noted that he had friends whom he sees on occasion.  At one point the Veteran described having nearly a dozen close friends.  He indicated that he still enjoys going to the flea market and sees his friends there.  He reported that he goes to several military memorabilia shows per year.  Both he and his son visited a friend in Philadelphia.  While the Veteran as expressed feelings of isolation he has maintained relationships with his friends.  He also indicated he likes collecting military memorabilia and goes to several military shows a year without incident. 

Family Relationships

Throughout the appeal period the Veteran has noted that he and his wife have had marital discord.  In June 2008 the Veteran noted that he and his wife had not spoken in over six months.  The Veteran later reported that he and his wife live in separate bedrooms and the wife refused to speak to him. (see October 2010 note)  The Veteran stated "that she (his wife) thinks I'm crazy." Later in DATE he noted that he and his wife do not speak and that he had no plans to improve their relationship. 

The Veteran has four adult children with which he described good relationships.  He reported talking on the phone to his children and he has one adult son who lives at home with him.

Lastly, although the Veteran received a GAF score of 48 in October 2013, June 2011 and a score of 35-45 in August 2009 which would indicate severe symptoms; generally his scores remained between of 51 to 60 indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Board finds that the preponderance of the evidence of record supports the conclusion that the Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas to meet the criteria for the next higher 70 percent evaluation at any time prior to October 6, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, DC 9411.  The Veteran had no suicidal ideations, or obsessive rituals which interfere in his routine activities.  At no time has the Veteran's speech been illogical, obscure or irrelevant but has most often been noted to be normal in rate, rhythm, and logic.  The Veteran has made complaints of depression but his depressive symptoms have not affected his ability to function.  He had on panic attack early in the appeal period but has denied any panic attacks since.  The Veteran's appearance has been clean although sometimes he appears disheveled and he has not neglected personal hygiene.  Lastly, although his relationship with his wife has remained strained he continues to have a good relationship with his children and admits to having friends outside his family, with whom he shares interests.

Moreover, the Veteran did not exhibit severe symptoms such as those associated with an even higher 100 percent rating.  At all VA examinations he was alert, oriented to time and place, and exhibited normal mental status, judgment and thinking.  His appearance was found to be neat and clean, he did report any persistent hallucinations, but there was no gross impairment in his thought processes, communication or behavior.  As discussed above, he reported occasional homicidal thoughts; however, he had no plan to carry out his thoughts.

In reaching the conclusions above to deny an increase, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating for the Veteran's PTSD, the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  As such, the Veteran's claim for a higher rating in excess of 50 percent for PTSD prior to October 6, 2014, is denied.

Factual History 

An October 2014 C & P exam documented that the Veteran indicated that he experienced reliving traumatic events via nightmares of factual traumatic events, ongoing emotional numbness, detachment, mistrust and suspicion of other people, noting he will not go to loud, busy shopping or other similar busy public areas, avoids getting too close to anyone outside of family members.  He also reported having panic attacks 2 or 3 times a month.  His appearance was neatly groomed; the examiner noted that the Veteran had the ability to manage activities of daily living, such as managing personal hygiene.  The Veteran denied having suicidal or homicidal thoughts.  The Veteran denied experiencing mania, hypomanic, hallucinations (visual, auditory, tactile, olfactory, and gustatory).  Additionally, he showed no impaired thought processes, his judgement and thinking were adequate and his speech and memory were normal. Although he continued to be estranged from his wife and he remained close with his children and grandchildren.  The Veteran described his current social functioning as having one close friend, that he visits about once every 2-3 weeks and occasionally talk with on the phone.  He described his recreational pursuits as collecting military patches and other historic military items.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that "There is likely a mild impairment to maintaining a routine work schedule and regular attendance without assistance due to sleep disturbance and decreased energy and motivation."

In a November 2014 mental health note, the Veteran reported feeling "ok" and reflected that his "mood [was] pretty good, [I] just keep to myself."  He denied excessive anger, and having any thoughts of suicide or homicide.  He continued to treat his insomnia with alcohol.  His affect was full and his speech normal in tone, volume rate and rhythm.  There was no evidence of psychosis and his thought process was logical and goal directed.  The psychiatrist noted there were no delusions or hallucinations apparent.  The Veteran expressed that he enjoyed collecting military patches. 

In a later November 2014 mental health note, the Veteran reported that he had begun attending church again. He acknowledged that he continued to treat his insomnia with alcohol. The LCSW reported that his affect was appropriate and his speech unremarkable.  There was no evidence of psychosis or homicidal or suicidal ideations.  His insight and judgment were intact.

In a December 2014, mental health note the Veteran reported "doing ok."  He was open and spontaneous and his mood remains irritable with no worsening (pleasant to undersigned).  His affect was broad and his speech unremarkable.  There was no evidence of psychosis or homicidal or suicidal ideations.  His insight and judgment were intact to situation.  He spoke about his military patch collection.  He reported that he continued to enjoy his dog's company and his relationship with his live-in son to be supportive.  

In a January 2015 mental health note, the Veteran primarily discussed his shortness of breath and concerns about his medical conditions.  The LCSW noted that the Veteran's affect was broad, he maintained good eye contact, and his insight and judgment were intact. 

In a February 2015 mental health note the Veteran expressed concern about his breathing condition. 

In March 2015 mental health notes, the Veteran spoke at length about non-combat military service events.  He denied excessive anger, hopelessness, or anhedonia.  He noted that he continues to experience hearing voices, yelling and music playing.  He denied that the hallucinations are stressful but indicated that they cause him to stop what he is doing and listen for the direction of the sounds.  He also indicated that he knows it's coming from his own mind when the dogs aren't barking, as they alert him to every sound.  The Veteran reported using alcohol to treat his insomnia.  He reported having a good relationship with his son and although he is separated from his wife he stated that they still support one another financially.  

In April 2015 mental health notes, the Veteran reported grieving the death of two of his dogs.  The LCSW noted that the Veteran was very attached to the animals on his property.  He does see his adult son and talks to his other three children on the phone. 

In a May 2015 mental health note the LCSW noted that the Veteran's mood had improved and he was less sad and depressed.  The Veteran's speech and cognition were unremarkable and he displayed good insight and judgement.  He reported visiting a friend in Pennsylvania with his son and noted that the visit greatly improved his mood.  He discussed his failed marriage and stated that he had no plans to divorce his wife.  

In a July 2015 mental health note, the clinical social worker noted that the Veteran's depression appeared improved.  The Veteran became tearful when he discussed his grief over the loss of his dogs.  He noted spending quality time with his daughter and was considering getting another dog. 

In a later July 2015 mental health note, the Veteran denied feeling hopeless, and expressed no concerns about auditory hallucinations, or thoughts of suicide or homicide.  The physician noted that the Veteran's insight and impulse control were good and his though process was logical and goal directed.  The Veteran indicated that he experienced chronic insomnia.  He lives alone and talks to his children on a regular basis.  

In an August 2015 mental health note, the Veteran reported feeling increased irritability.  He described initiating a verbal argument at Wal-Mart with a man who was checking out in the 15 items or less aisle because the man had a full shopping cart of items.  He denied that the situation became physical or that police were called. 

In a September 2015 mental health note, the Veteran reported that his shortness of breath has made him unable to cook or clean adequately and disturbed his sleep.  The physician noted that the Veteran was depressed and anxious.  His speech and cognition were unremarkable and his insight and judgment were intact.  The Veteran reported that he and his two sons were going to a military show in Ohio in a couple of weeks and he was looking forward to going.

In an October 2015 mental health note, the Veteran reported that his anxiety had improved but he continued to struggle with irritability especially while driving.  The physician noted that the Veteran's mood remained irritable, depressed and anxious. The Veteran denied hopelessness or anhedonia and expressed no concerns about auditory hallucinations.  He also denied having suicidal or homicidal thoughts.  He reported spending time with his son and had plans to travel with his friend.  

In a November 2015 mental health note, the physician indicated that the Veteran's symptoms were exacerbated by his difficulty breathing.  He also noted that the Veteran's mood was anxious and his affect was restricted. 

In a January 2016 mental health note, the Veteran reported that he would meet one of his granddaughters for the first time and he was looking forward to it.  The examiner noted that the Veteran was open and spontaneous with good eye contact. His mood was mildly anxious and dysphoric. 

In a February 2016 mental health note, the Veteran reported that his mood improved with his heath and has been sleeping well with his current medications.  He has regular contact with his children.  He denied hopelessness or anhedonia.  The Veteran also denied delusions, suicidal or homicidal thoughts or intentions.  The examiner noted that he kept good eye contact, his speech was normal in rate and rhythm and his thoughts were logical and goal directed.  He spoke fondly of his children and new granddaughter.  

In an April 2016 mental health outpatient note, the Veteran reported some of his anxiety and depressed mood have increased with the improvement in his breathing.  He reports he has spent more time avoiding others and is anxious about his wife's intentions regarding his money.  The Veteran also reported speaking with his children on the phone, but not having any outside social interaction. 

In a May 2016 mental health treatment note, the physician noted that the Veteran "has a history of auditory hallucinations which he is reluctant to discuss." The Veteran reported that he is still separated from his wife and lives alone except for occasional visits from one adult son.  He has three adult children that he speaks to on the phone.  The Veteran reported having a few friends and collecting military patches.

In early June 2016, the clinical social worker noted that the Veteran's depression was much improved.  He remained hypervigilant; and continued to have insomnia.  The Veteran reported spending time with family and noted that his irritability was not directed toward them- but mostly with strangers in stores and on the road when driving.  The Veteran continued to hoard/collect patches as this is his only hobby.  

In a later June 2016 mental health note the Veteran denied experiencing depression; and other significant PTSD-type symptoms.  The Veteran denied homicidal or suicidal ideations and reported sleeping 4-6 hours restfully at night.  The LCSW noted that he appeared to be unkempt, his mood was euthymic and his speech was normal in rate and volume.  The Veteran's judgment and insight were intact and his though process was appropriate and goal oriented.  He expressed no new complaints or concerns.  He reported that he enjoyed spending time with his son or talking with his daughter on the phone.  He also noted that his son visits him on a regular basis.  The Veteran described enjoying collecting military patches, and reported that he recently went to military gathering which he enjoyed.  

In a July 2016 mental health note, the Veteran reported that he minimized contact with others except for his children and the LCSW.  He believed that this was the reason his irritability had been manageable.  The LCSW noted that he appeared to be unkempt, his mood was euthymic and his speech was normal in rate and volume.  The Veteran's judgment and insight were intact and his thought process was appropriate and goal oriented.

In an August 2016 mental health note, the Veteran noted that he had been spending time outdoors with his son more regularly; and rides in a side-by-side with him.  The Veteran stated this has helped decrease anxiety, irritability, and depression.  He described communicating with his children more frequently.  The LCSW noted that the Veteran is isolated outside of time with his family.  The Veteran denied any current crises.

In a September 2016 mental health note, the Veteran reported that "I'd like to get out in the woods again but my knees won't let me.  I'm doing okay.  My kids keep in contact [and] my youngest visits every week."  The Veteran indicated that he no longer experiences road rage and he is able to go to public places with increased comfort.  He continued to have safety concerns about his property and he indicated that he kept a loaded gun ready due to recent exacerbation of seeing strangers on his property.  He denied any auditory hallucinations.  The LCSW noted that he appeared to be unkempt, his mood was euthymic and his speech was normal in rate and volume.  The Veteran's judgment and insight were intact and his though process was appropriate and goal oriented. 

In an October 2016 mental health note, the Veteran continued to report trouble with insomnia.  He stated that he wakes up in the middle of the night every night and falls back asleep after drinking a shot glass of whiskey.  He reported that his mood and particularly his irritability had improved with his current medication.  He did not mention anxiety about strangers being on his property.  He continued to be isolative unless his children come to visit, which happens monthly. The LCSW noted that he appeared to be unkempt, his mood was euthymic and his speech was normal in rate and volume.  The Veteran's judgment and insight were intact. 

Post October 6, 2014 

The Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiency in most areas.  The Board finds a 70 percent rating for PTSD is appropriate for the appeal period from October 6, 2014, and a higher rating is not warranted.




Mood, Hygiene, Homicidal Intent, Hallucinations 

Since October 2014 the Veteran's personal appearance has consistently been unkempt. The Veteran's current health problems (including shortness of breath) have kept him from being able to maintain activities of daily living.  

From October 6, 2014 the Veteran's mood has consistently been anxious, depressed and irritable with periods of these symptoms being less intense.  In an August 2016 mental health note, the Veteran reported that he had been spending time outdoors with his son and that his son had helped decrease anxiety, irritability, and depression.

The Veteran has displayed impaired impulse control including unprovoked irritability. In an August 2015 mental health note, the Veteran reported feeling an increased irritability.  He described initiating a verbal argument at Wal-Mart he denied that the situation became physical or that police were called.  In early June 2016, the LCSW noted that the Veteran remained irritable but noted that his irritability was not directed toward his family- but mostly with strangers in stores and on the road when driving.  In a September 2016 mental health note, the Veteran reported that he no longer experienced road rage and he is able to go to public places with increased comfort.  However, he indicated that he kept a loaded gun ready due to seeing strangers on his property.  In October 2016 he reported that his mood and particularly his irritability had improved with his current medication.  The Veteran's irritability makes it difficult for him to adapt to stressful situations.

Since October 6, 2014 the Veteran has exhibited symptoms of ongoing sleep difficulties and continues to use alcohol to treat his insomnia.  In October 2016 mental health note the Veteran stated that he wakes up in the middle of the night every night and falls back asleep after drinking a shot glass of whiskey.  

The Veteran has maintained his denial of having suicidal or homicidal thoughts.  He has consistently denied hopelessness or anhedonia.  There are no reports of the Veteran not maintaining good eye contact; or of his speech being abnormal in rate and rhythm.  His thoughts have consistently been logical and goal directed.  Additionally, he showed no impaired memory.

In October 2014 the Veteran denied experiencing mania, hypomanic, hallucinations (visual, auditory, tactile, olfactory, and gustatory).  In a March 2015 mental health notes, the Veteran spoke about hearing voices, yelling and music playing.  He denied that the hallucinations are stressful but indicated that they cause him to stop what he is doing and listen for the direction of the sounds.  He stated that he knows it's coming from his own mind when the dogs aren't barking, as they alert him to every sound.  In May 2016 the VA examiner noted that the Veteran had a history of hallucinations but was reluctant to talk about them.  There is no other evidence of record that notes that the Veteran continued to have hallucinations. 

Panic Attacks

In the October 2014 exam, the Veteran reported having panic attacks 2 or 3 times a month.  Throughout the remainder of the appeal period the Veteran has made no mention of his panic attacks but has reported shortness of breath.

Occupational

In October 2014, the VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that "There is likely a mild impairment to maintaining a routine work schedule and regular attendance without assistance due to sleep disturbance and decreased energy and motivation.  There is no evidence of discussions about the Veteran's vocational ability but the Veteran has remained unemployed since 2012.

Social Relationships

In October 2014 the Veteran described his current social functioning as having one close friend, that he visits about once every 2-3 weeks and occasionally talk with on the phone.  He described reliving traumatic events via nightmares of factual traumatic events, ongoing emotional numbness, detachment, mistrust and suspicion of other people, noting he will not go to loud, busy shopping or other similar busy public areas, avoids getting too close to anyone outside of family members.  The Veteran's recreational pursuits are collecting military patches and other historic military items.  The Veteran has indicated that he tries to avoid anyone who is not family and there is no indication that he makes any effort to establish any new relationships. 

Family Relationships

Veteran continued to be estranged from his wife and maintains that he has no plans to divorce her.  In April 2015 mental health notes, the Veteran reported grieving the death of two of his dogs.  The LCSW noted that the Veteran was very attached to the animals on his property.  He remains close with his children and grandchildren.  He has taken trips with an adult son and sees his daughter when she is in town.  He also talks to his children on the phone and reported that his youngest child visits him once a week.  In an August 2016 mental health note, the LCSW noted that while the Veteran was communicating with his children more frequently he was otherwise isolated.  The Veteran maintains relationships with his children and is unable and unwilling to establish a relationship with his estranged wife. 

The Board finds that the preponderance of the evidence of record supports the conclusion that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas to meet the criteria for the 70 percent evaluation prior to October 6, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, DC 9411.  The Veteran continues to deny any suicidal or homicidal ideations.  His collection of military badges and items has been attributed to his diagnosed obsessive compulsive disorder although his obsession does not interfere in his routine activities.  The Veteran's speech has not been illogical, obscure or irrelevant but has most often been noted to be normal in rate, rhythm, and logic.  The Veteran's depression, anxiety and irritability have been near constant since October 5, 2014 although at times they decrease in severity.  He has also noted that he experiences panic attacks 2 or 3 times a month and has not rescinded this claim.  The Veteran's appearance unkempt and he has expressed an inability to do daily activities.  Although his relationship with his children is good he is isolated outside of these relationships.  The Veteran has reported that he tries to remain insolated and there is no evidence that he has established any relationships outside his family.

The Veteran did not exhibit severe symptoms such as those associated with an even higher 100 percent rating.  The Veteran appearance though unkempt did not rise to the level of an inability to maintain minimal personal hygiene.  Also, his hallucinations do not present a gross impairment in his thought processes, communication or behavior.  As discussed above, he reported occasional homicidal thoughts; however, he had no plan to carry out his thoughts.  He has remained alert, oriented to time and place, and exhibited normal mental status, judgment and thinking.  


ORDER

Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to October 6, 2014 is denied. 

Entitlement to a disability evaluation in excess of 70 percent for the Veteran's PTSD from October 6, 2014 is denied. 


REMAND


The Veteran has qualifying service in the Republic of Vietnam as is therefore presumed exposed to Agent Orange.  Under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include bladder cancer, skin cancer or a lung condition.  See 38 C.F.R. § 3.309 (e).

Although there is a note from July 2005 when the Veteran was seen by an Agent Orange program, the VA physician did not provide a rationale as to why the Veteran's diagnosed carcinoma was not related to his Agent Orange exposure in service.  Accordingly, an examination to secure a medical opinion regarding the etiology of the Veteran's carcinoma and melanoma is necessary. See McLendon, 20 Vet. App. at 83.

The presumptive regulations, however, do not preclude direct service connection.  Rather, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Therefore, a remand of this matter for the purpose of obtaining an examination and medical opinion regarding the etiology of the appellant's bladder cancer, melanoma and lung condition should be accomplished on remand.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal. Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  The issue of entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service connected disabilities.  The Board is unable to review the appeal of entitlement to a TDIU until the remaining issues have been adjudicated.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the RO/AMC has the Veteran's correct current address.

2.  The AOJ should arrange for the Veteran to be examined by an examiner with sufficient knowledge.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview, the examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a.  Whether the "previously diagnosed bladder cancer is at least as likely as not (50 percent probability or greater) had its onset within a year of the Veteran's discharge from service or is related to the Veteran's in-service exposure to herbicides (Agent Orange).

If the opinion is to the effect that the Veteran's bladder cancer is unrelated to service, the examiner should identify the etiology for the bladder cancer considered more likely.

The examiner must explain the rationale for the opinion.

3.  The AOJ should arrange for the Veteran to be examined by an examiner with sufficient knowledge.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview, the examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a.  What is the likely etiology for the Veteran's carcinoma and melanoma?  Specifically, is it at least as likely as not (50 percent probability or greater) that either is related to his military service, to include as due to his exposure to Agent Orange?

b.  If the opinion is to the effect that the Veteran's carcinoma and melanoma are unrelated to service, the examiner should identify the etiologies considered more likely.

The examiner must explain the rationale for the opinion.

4.  The AOJ should arrange for the Veteran to be examined by an examiner with sufficient knowledge.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview, the examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a.  Provide a diagnosis of all current lung conditions. 

b.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater), that any diagnosed lung condition is related to active service, to include exposure to Agent Orange.

5.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering opinions, the examiner's rationale cannot rely solely on the fact that VA has not included bladder cancer; skin lesions, claimed as melanoma; and a lung condition from the list of presumptive conditions.  In other words, the Board needs opinions as to the likelihood that these claimed disorders, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.

6.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between the conditions, and alternatively the exposure to herbicides.  

7.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


